DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments

Claims 1-20 are pending. 
Applicant did not file information disclosure statement (IDS). 
This is a final rejection with respect to Applicant amendments filed 9/20/2022. 









Response to Arguments

Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. The rejections are maintained. 

35 USC 101

Applicant argues on page 10

Considering the Office's allegation that the claims are directed to mental processes, certain recitations of the claims cannot practically be performed entirely in the human mind. In particular, presenting, by a map module executing on the territory assignment optimization system, via a display of the territory assignment optimization system, a visualization of a map comprising the plurality of job dense areas within the geographical area; and presenting, by the map module, via the display, a visualization of a map illustrating the assignment of the at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories, as recited by amended claim 1, are clearly recitations that cannot practically be performed entirely in the human mine because the human mind is not equipped to present a visualization of a map on a display of a territory assignment optimization system. 

Examiner respectfully disagrees. 

A person can present a map visualization of job dense areas and present job assignments to different territories on a map. A computer is not needed to present information on a map. The display, optimization system, and map module are mere additional elements that are tools to apply the abstract idea.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)

	Applicant argues on page 10 

	Considering the Office's allegation that the claims are directed to certain methods of organizing human activity, the claims do not recite agreements in the form of contracts, legal obligations, advertising, marketing, or sales activities, as set forth as examples of certain methods of organizing human activity in the 2019 Revised Guidance. MPEP §2106.04(a)(2)(II)(B) provides examples of advertising, marketing, and sales activities found to be directed to an abstract idea including structuring a sales force or marketing company, using an algorithm for determining an optimal number of visits by a business representative, and offerbased price optimization. The pending claims do not recite such advertising, marketing, or sales activities. Instead, the claims recite exchanging, by a territory assignment optimization system.

	Examiner respectfully disagrees. 

	The claims deal with managing technicians and personnel which deals with certain methods of organizing human activity (business relations/managing personal relationships or interactions between people). Figure 1 of Applicant’s drawings clearly show interactions between technicians, engineers, and customers. The Applicant’s claims clearly recite managing jobs at plurality of customer locations and assigning territories with respect to the these jobs. This clearly falls in the abstract idea grouping of certain methods of organizing human activity. 

	Applicant argues on page 11

	Regarding the second prong of Step 2A, even if, arguendo, the claims could be
interpreted to be directed to an abstract idea, which they cannot for at least the reasons given above, the claims integrate the alleged judicial exception into a practical application of the exception. By exchanging assignment of a job dense area from one territory to another, presenting a visualization of a map comprising the plurality of job dense areas within the geographical area, and presenting a map illustrating the assignment of the at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories, the recitations of the claims are applied in a meaningful way that improves the efficiency of deploying technicians over territories.


	Examiner respectfully disagrees. 

	The claims are not solving a technical problem but a business problem. The claimed invention is solving the business problem of balancing available technicians with forecasted work in a territory (See para 0002 in Specifications). A technical problem is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.









	Applicant argues on page 12-14 that the prior arts do not teach the amended limitations, however these arguments are moot with respect to new grounds of rejections (See updated rejection below). 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and computer readable medium.

Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 9 and 17 recite the limitations of 

Receiving…job data that identifies a plurality of jobs at a plurality of customer locations throughout a geographical area; receiving…clustering parameters; identifying, via execution of a data clustering algorithm…a plurality of job dense areas within the geographical area based upon the job data and the clustering parameters; presenting…a visualization of a map comprising the plurality of job dense areas within the geographical area; reducing… a size of at least one territory of a plurality of territories, wherein each territory of the plurality of territories comprises a portion of the plurality of job dense areas, and wherein a first territory of the plurality of territories is on a boundary with a second territory of the plurality of territories; conditionally exchanging…an assignment of at least one of the plurality of job dense areas from [[a]] the first territory of the plurality of territories to [[a]] the second territory of the plurality of territories that is on the boundary with the first territory of the plurality of territories; and presenting…a visualization of a map illustrating the assignment of the at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example, but for the language of a processor and memory, the claims language encompasses a user receiving job data and clustering parameters and then carrying out data manipulations such as identifying, reducing, conditionally exchanging, and presenting this information. These steps can be carried out without the use of the computer. For example, a user can be looking at a physical map of the areas and carry out these steps with pen and paper.

The claims also deal with managing technicians and personnel and Figure 1 of Applicant’s drawings clearly show interactions between technicians, engineers, and customers. The Applicant’s claims clearly recite managing jobs at plurality of customer locations and assigning territories with respect to the these jobs which deals with certain methods of organizing human activity (business relations/managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

In addition, the claims clearly fall in the abstract idea grouping of mathematical concepts. The claims clearly state data clustering algorithm which falls under mathematical relationships, mathematical formulas/equations, and mathematical calculations. In addition, further examples are seen in the dependent claims such as DBSCAN algorithm and gaussian mixture clustering algorithm. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of territory assignment optimization system, map module, computer readable medium, processor, and memory.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the clustering parameters and further describe the clustering technique. In addition, the dependent claims further describe why the conditionally exchanging is taking place such improving the balance of number of jobs and technicians and improving the distance between the job and the technician.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Processor and system
Claim 9 recites computer readable storage medium and processor
Claim 17 recites system, processor, and memory.
Claims 1, 9, and 17 further recite map module and display
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0050.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer configurations as seen in para 0050. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 2, 4, 5, 9, 10, 12, 13, 17, 18, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20200120037A1) herein Zhang in view of Thompson (US20160084662A1). 


Regarding claim 1, and similarly claim 9 and 17, Zhang teaches 

A method comprising (See abstract-The present disclosure relates to systems and methods for transport capacity scheduling.) 

A computer-readable storage medium comprising computer-executable instructions that, when executed by a processor of a territory assignment optimization system, cause the processor to perform operations comprising (See para 0004-An aspect of the present disclosure relates to a system for transport capacity scheduling. The system may include at least one storage device including a set of instructions and at least one processor in communication with the at least one storage device. When executing the set of instructions, the at least one processor may be configured to cause the system to perform one or more of the following operations.)(See para 0006-A further aspect of the present disclosure relates to a non-transitory computer readable medium. The non-transitory computer readable medium may include a set of instructions for transport capacity scheduling.) The territory assignment optimizer system corresponds to on-demand service system 100 as seen in figure 1. 

A territory assignment optimization system comprising: a processor; and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising (See para 0068-The on-demand service system 100 may be a platform including a server 110, a network 120, a requester terminal 130, a provider terminal 140, and a storage 150.) (See para 0083-The computing device 200 may further include program storage and data storage of different forms including, for example, a disk 270, and a read-only memory (ROM) 230, or a random access memory (RAM) 240, for various data files to be processed and/or transmitted by the computing device. The exemplary computing device may also include program instructions stored in the ROM 230, RAM 240, and/or another type of non-transitory storage medium to be executed by the processor 220.) The territory assignment optimizer system corresponds to on-demand service system 100 as seen in figure 1.

receiving, by a territory assignment optimization system comprising a processor, job data that identifies a plurality of jobs at a plurality of customer locations throughout a geographical area  Figure 1 shows that data is transmitted and received and items 110 and 112 of fig. 1 receive data. (See para 0004- The at least one processor may determine a target region, wherein a plurality of service requests that satisfy a preset condition initiate from the target region. The plurality of service requests may be initiated via a plurality of user terminals associated with a plurality of service requesters.) This shows the system receives service requests from requesters from requester devices as seen in figure 1. The service requests correspond to job data. The requesters are located with differing locations in a geographic area as can be seen in figure 15A. The requests are with respect to location also as seen here (See para 0010- The information of the at least one of the plurality of service requests transmitted to the user terminal associated with the at least one of the one or more available service providers in the non-busy region may include a location associated with the at least one of the plurality of service request. The location associated with the at least one of the plurality of service requests may be determined according to GPS data transmitted by a user terminal associated with the at least one of the plurality of service requests.). 
receiving, by the territory assignment optimization system, clustering parameters The art teaches the system receives clustering parameters (See para 0178- In some embodiments, the definition unit 1112 may determine the maximum radius and the minimum service request number.) (See para 0196- According to a Dbscan algorithm, a maximum radius r and a minimum service request number m should be defined, and a clustering operation may be performed based on the two parameters) The clustering parameters here are radius and service request number. 
identifying, via execution of a data clustering algorithm by the processor of the territory assignment optimization system, a plurality of job dense areas within the geographical area based upon the job data and the clustering parameters. (See figures 15A-15D) This shows the system identifies job dense areas within a geographical area such as shanghai based on clustering. This is done based on the amount of service requests and the radius defined as seen here (See para 0098-0099- In 510, a maximum radius and a minimum service request number may be defined. In 520, a plurality of first regions may be determined, each of the plurality of first regions having a radius less than or equal to the maximum radius; and a plurality of second regions may be determined among the plurality of first regions, a number count of service requests in each of the plurality of second regions being larger than the minimum service request number) (See para 0196- According to a Dbscan algorithm, a maximum radius r and a minimum service request number m should be defined, and a clustering operation may be performed based on the two parameters. During the clustering operation, adjacent regions which are relatively close to each other may be merged automatically, and noises may be automatically identified.) This also shows a clustering algorithm such as Dbscan is used to identifying areas. 
reducing, by the territory assignment optimization system, a size of at least one territory of a plurality of territories, wherein each territory of the plurality of territories comprises a portion of the plurality of job dense areas (See figures 15A and 15B) (See para-0197- Comparing FIG. 15A through FIG. 15D, it can be seen that when the service request number in the city within a time period from 08:00 to 08:10 is 400, the clustering result illustrated in FIG. 15B is better than that illustrated in FIG. 15A. As illustrated in FIG. 15A, the entire middle region is determined as a cluster, whereas as illustrated in FIG. 15B, although the number count of discarded points is relatively large, the regional granularity is relatively better than that illustrated in FIG. 15A) Territories correspond to clusters. This shows a reduction occurs by reducing the size of clusters that have the plurality of jobs. Figure 15A shows a bigger cluster in the middle and figure 15B shows that the cluster is reduced in size. 

and wherein a first territory of the plurality of territories is on a boundary with a second territory of the plurality of territories; The first territory is within the boundary (i.e. on the boundary) of the second territory since the second territory is expanded by 1000 meters. See para 0215-0216- In operation 1, for a specific unhealthy region, the boundary of the region may be determined according to a boundary determination process…In operation 2, after the boundary of the region is determined, a second boundary may be determined by expanding an area from the boundary, which refers to expanding the four points by 1000 meters, determining four new points respectively, and determining the second boundary based on a rectangle expressed by the four new points. Further, service providers in a region difference (i.e., a concentric-square-shaped region) between the boundary and the second boundary may be determined as available service providers.) In another interpretation the first territory shares a boundary with the second territory if the first territory was expanded on some areas and not others (i.e. the rectangle was expanded on only one side rather than the entire rectangle being expanded). 


and conditionally exchanging, by the territory assignment optimization system, an assignment of at least one of the plurality of job dense areas from a first territory of the plurality of territories to a second territory of the plurality of territories that is on the boundary with the first territory of the plurality of territories; The system determines different territories/clusters. The system is able to merge clusters or reduce the size of clusters depending on the conditions of the region. (See para 0196- According to a Dbscan algorithm, a maximum radius r and a minimum service request number m should be defined, and a clustering operation may be performed based on the two parameters. During the clustering operation, adjacent regions which are relatively close to each other may be merged automatically, and noises may be automatically identified. ) This shows the territories/clusters are merged (i.e. conditionally exchanging assignment of job dense areas). See also (See para 0215-0216- In operation 1, for a specific unhealthy region, the boundary of the region may be determined according to a boundary determination process…In operation 2, after the boundary of the region is determined, a second boundary may be determined by expanding an area from the boundary, which refers to expanding the four points by 1000 meters, determining four new points respectively, and determining the second boundary based on a rectangle expressed by the four new points. Further, service providers in a region difference (i.e., a concentric-square-shaped region) between the boundary and the second boundary may be determined as available service providers.) This shows after a first boundary/cluster is determined, it is then changed to a second boundary/cluster (i.e. conditionally exchanging assignment of job dense areas  ) that is expanded 1000 meters based on the conditions of the region such as the region is unhealthy. The second boundary here would be on the boundary of the first territory since it would encompass the first territory since the second boundary is expanded 1000 meters. 

Even though Zhang teaches map application and territories, it is not clear whether it presents the information on a display, However Thompson teaches 

presenting, by a map module executing on the territory assignment optimization system, via a display of the territory assignment optimization system, a visualization of a map comprising the plurality of job dense areas within the geographical area;  (See figure 20 ) This shows a map module that displays jobs with respect to a geographic area. 



and presenting, by the map module, via the display, a visualization of a map illustrating the assignment of the at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories. Zhang already teaches the assignment of the at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories as seen above, but it is not clear whether that this information is presented for display on a map module. However Thompson teaches and presenting, by the map module, via the display, a visualization of a map illustrating (See fig. 20) Fig. 20 shows map display visualization. 

Zhang and Thompson are analogous art because they are from the same problem solving area of managing geographic regions and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s invention by incorporating the method of Thompson, because the system of Zhang, Zhang can have an interface like fig. 20 of Thompson. This will ensure the user is up to date on the size of the regions and would be able to see different job data with respect to the regions. This would help the system of Zhang organize information more efficiently. 


Regarding claim 2, and similarly claim 10 and 18, Zhang further teaches 	

wherein: the clustering parameters comprise a distance measurement and a number of points (See para 0196- According to a Dbscan algorithm, a maximum radius r and a minimum service request number m should be defined, and a clustering operation may be performed based on the two parameters) This shows the parameters are distance such as maximum radius and number of points which is number of service requests. 
the distance measurement identifies a distance from a specific location Examiner interprets the radius to measure a specific location such as the center of the cluster to the boundary which would represent the radius of the cluster. (See para 0461- As described elsewhere in the present disclosure, according to the Dbscan algorithm, an area may be divided into a plurality of regions based on the two parameters, each of the plurality of regions having a radius less than the predetermined radius) 

and the number of points identify a number of other jobs that should be within the distance from the specific location. The number of jobs would represent the number of requests in association with the radius of the region/cluster that the system determines. (See para 0461- As used herein, the predetermined radius and the predetermined service request number refer to two parameters associated with a clustering operation (e.g., the Dbscan algorithm). As described elsewhere in the present disclosure, according to the Dbscan algorithm, an area may be divided into a plurality of regions based on the two parameters, each of the plurality of regions having a radius less than the predetermined radius and the number count of service requests in the region being larger than the predetermined service request number.) 

Regarding claim 4 and 12,  Zhang further teaches

wherein the data clustering algorithm comprises a density-based spectral clustering of applications with noise ("DBSCAN") algorithm (See para 0196- According to a Dbscan algorithm, a maximum radius r and a minimum service request number m should be defined, and a clustering operation may be performed based on the two parameters) This shows DBScan algorithm. 

Regarding claim 5 and similarly 13 and 19 , Zhang further teaches

wherein the clustering parameters further comprise a maximum size;  (See para 0196- According to a Dbscan algorithm, a maximum radius r and a minimum service request number m should be defined, and a clustering operation may be performed based on the two parameters.) Maximum radius corresponds to maximum size. 

and wherein reducing, by the territory assignment optimization system, 35Attorney Docket No.: 2020-0419/27.6153US01 the size of at least one territory comprises reducing, by the territory assignment optimization system, the size of at least one territory based upon the maximum size. Examiner interprets this to mean to reducing the size of a territory based upon a maximum size. (See para 0109- In some embodiments, the maximum radius and the minimum service request number may be defined. During rush hours, since the number count of service requests is relatively large, in order to avoid a plurality of regions being automatically merged, the maximum radius should be appropriately reduced, or the minimum service request number should be appropriately increased. ) This shows the size of the territory is reduced based upon the maximum radius being reduced. 




Regarding claim 20, Zhang further teaches

wherein conditionally exchanging the assignment of at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories comprises exchanging the assignment of at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories to if: exchanging the assignment improves a balance of a number of jobs to a number of technicians among the first territory and the second territory; or exchanging the assignment improves a distance between at least one job of the plurality of jobs and a nearest technician. The system determines different territories/clusters. The system is able to merge clusters or reduce the size of clusters depending on the conditions of the region. This is to improve balance of jobs to service providers in the regions which include first and second region. (See para 02027- The standards for determining whether a region is healthy may include the allocation rate and the ratio of the number count of available service providers to the number count of service requests to be allocated. The allocation rate and the ratio of the number count of available service providers to the number count of service requests to be allocated satisfy a linear relationship) (See para 0215-0216- In operation 1, for a specific unhealthy region, the boundary of the region may be determined according to a boundary determination process…In operation 2, after the boundary of the region is determined, a second boundary may be determined by expanding an area from the boundary, which refers to expanding the four points by 1000 meters, determining four new points respectively, and determining the second boundary based on a rectangle expressed by the four new points. Further, service providers in a region difference (i.e., a concentric-square-shaped region) between the boundary and the second boundary may be determined as available service providers.). This is to ensure the initial territory/boundary and the new second territory/boundary are healthy. 

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20200120037A1) herein Zhang in view of Thompson in view of Battleson (US20190197647A1). 

Regarding claim 3 and similarly claims 11, Zhang and Thompson teaches the limitations of claim 2 and 10, however another section of Zhang teaches 

wherein the specific location comprises a…starting location (See para 0241- Generally, a service request corresponding to the Online-to-Offline services includes a start location and a destination. For example, in the scenario of online taxi-hailing, the service request refers to a travel service request which includes a pick-up location (i.e., the start location) and a drop-off location (i.e., the destination) defined by a passenger. As another example, in the scenario of take-out delivery, the service request refers to a take-out service request which includes a business address (i.e., the start location)) This shows a starting location. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a starting location as the distance measurement. Zhang would be able to determine starting locations of the different service providers and would be able to make clusters in combination with the number of requests in the region. Being able to determine clusters based on starting location of service providers would ensure that all service providers in the region are close to the number of service requests. In addition, even though Zhang teaches service providers, it doesn’t teach technician, however Battleson teaches 

a technician (See para 0083- FIG. 13 shows a technician interface (user interface) (interface) (UI) 250 displayed on one or more of the second, third, sixth and so forth computing devices (the devices associated with the technicians through the database). ) 

Zhang and Battleson are analogous art because they are from the same problem solving area of managing interactions between providers and requesters and both belong to classification G06Q50 and G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s invention by incorporating the method of Battleson, because the system of Zhang, in addition to incorporating instances with transportation requests, can also incorporate requests regarding technical services needed which require technicians. This would make the system of Zhang more sophisticated since it will be applied to many more realms of service provider and requestor interactions. 

Claim(s) 6, 7, 8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20200120037A1) in view of Thompson in further view of Arazi (US11017688B1). 

Regarding claim 6 and similarly claims 14, Zhang teaches the limitations of claim 5 and 13. Zhang already teaches reducing size of territories based on maximum size as seen in claim 5 and 13, however Zhang doesn’t teach Gaussian Mixture Clustering algorithm, However Arazi teaches 

wherein reducing, by the territory assignment optimization system, the size of at least one territory based upon the maximum size comprises reducing, via execution of a Gaussian mixture clustering algorithm by the processor of the territory assignment optimization system, the size of at least one territory based upon the maximum size (See col. 148-149 The process of identifying one or more recurring locations may continue with step S2142 where, in embodiments, the system (e.g., via the location module 1710) may input the filtered data (e.g., the stationary locations) into an algorithm to cluster the stationary locations (e.g., using the Gaussian Mixture Model). The execution of the Gaussian Mixture Model, in embodiments, may result in the identification of one or more clusters. ) 

Zhang and Arazi are analogous art because they are from the same problem solving area of managing users and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s invention by incorporating the method of Arazi, because the system of Zhang can also utilize Gaussian Mixture algorithm. Utilizing a Gaussian mixture algorithm will help the system of Zhang uncover complex patterns with respect to populations and group them into homogenous components. Gaussian mixture model can also represent complex functions more easily which would help Zhang in developing more accurate and cohesive clusters. This also would add another of analysis to Zhang which would make it more sophisticated.  

Regarding claim 7 and similarly claims 15, Zhang, Thompson, and Arazi teach the limitations of claim 6 and 14, however Zhang further teaches 

wherein conditionally exchanging the assignment of at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories comprises exchanging the assignment of at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories to improve a balance of a number of jobs to a number of technicians among the first territory and the second territory. The system determines different territories/clusters. The system is able to merge clusters or reduce the size of clusters depending on the conditions of the region. This is to improve balance of jobs to service providers in the regions which include first and second region. (See para 02027- The standards for determining whether a region is healthy may include the allocation rate and the ratio of the number count of available service providers to the number count of service requests to be allocated. The allocation rate and the ratio of the number count of available service providers to the number count of service requests to be allocated satisfy a linear relationship) (See para 0215-0216- In operation 1, for a specific unhealthy region, the boundary of the region may be determined according to a boundary determination process…In operation 2, after the boundary of the region is determined, a second boundary may be determined by expanding an area from the boundary, which refers to expanding the four points by 1000 meters, determining four new points respectively, and determining the second boundary based on a rectangle expressed by the four new points. Further, service providers in a region difference (i.e., a concentric-square-shaped region) between the boundary and the second boundary may be determined as available service providers.). This is to ensure the initial territory/boundary and the new second territory/boundary are healthy. 

Regarding claim 8 and similarly claims 16, Zhang, Thompson and Arazi teach the limitations of claim 6 and 14, however Zhang further teaches 

wherein conditionally exchanging the assignment of at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories comprises exchanging the assignment of at least one of the plurality of job dense areas from the first territory of the plurality of territories to the second territory of the plurality of territories to improve a distance between at least one job of the plurality of jobs and a nearest technician. The art teaches distance (See para 0016- The at least one processor may determine a distance between the location of the at least one of the one or more available service providers and the scheduling location. The at least one processor may determine whether the distance between the location of the at least one of the one or more available service providers and the scheduling location is less than a distance threshold) (See para 0215-0219- In operation 1, for a specific unhealthy region, the boundary of the region may be determined according to a boundary determination process…In operation 2, after the boundary of the region is determined, a second boundary may be determined by expanding an area from the boundary, which refers to expanding the four points by 1000 meters, determining four new points respectively, and determining the second boundary based on a rectangle expressed by the four new points. Further, service providers in a region difference (i.e., a concentric-square-shaped region) between the boundary and the second boundary may be determined as available service providers… In operation 3, service providers in the concentric-square-shaped region satisfying the following condition may be determined as the available service providers. As used herein, the condition refers to that the number count of service requests within 2000 meters range from a location of a service provider is less than 3 … a core location may be determined for a specific available service provider. As used herein, the number count of service requests from a range r from the core location is not less than m… In operation 5, for each available service provider, the nearest core location may be determined, and a scheduling instruction may be transmitted to the available service provider) This shows the system conditionally exchanges clustering by reducing or expanding  to improve the distance of the service providers and the service requests such as being within 2000 m range. 



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Kelleher et al. (20200173789) Discloses systems and methods of generating optimized routes that pass through any number of locations are disclosed in this application.
Klenk et al. (20180060988) Discloses a system and method for optimization of on-demand microtransit is provided

O’Mahony (20170227370) Discloses a travel coordination system that provides information to providers to reduce the wait time between trips. A region is partitioned into zones and generates a score for each zone.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683